Title: To Benjamin Franklin from George Price, 7 March 1764
From: Price, George
To: Franklin, Benjamin


Sir
Fort Prince George March the 7th: 1764
I would be wanting in Gratitude if I did not make some Acknowledgement for the honour of your Letters to Messrs: Timothy and Lemprie: My Name barely mentiond in them by you would have been sufficient but the Additional Compliment on my behaviour makes me as much at a loss how to Thank you as to restrain my Vanity.
Mr: Timothy receiv’d me very kindly, but I had not once an opportunity of seeing Captain Lemprie in Town or of going to see him at his Place being in hourly expectation of my Marching Orders many days before I got them and then I had no time. So I forwarded the Letter to him with my excuses.
That I might send you something more worthy your Notice than a Letter of Compliment I defer’d paying my Respects to you till now, but dare not flatter myself the following will answer that purpose.
Fort Prince George is built of Stockades, has four regular Bastions and a Ditch round it but the Works, originally slight, are a good deal out of Repair as are the Carriages for six Iron and two brass Guns. Its situation is upon a Branch of the River which divides the two Provinces of South Carolina and Georgia near where a Cherokee Town, call’d Keowee formerly stood, and surrounded with Hills, from some of which there has been Men kill’d and Wounded in the Fort by random Shots.
It has been beseig’d more than once but the Enemy could never do more than harass the Men by continual Alarms and keep them in the Fort thinking to starve them into a surrender and had once near accomplish’d it owing to the backwardness of the People below, who though they were acquainted in January of the Attack, yet their succours did not arrive till June.
There are a number of Indian Towns from within one to fifty Miles of the Fort, exclusive of what are beyound the Hills, all Cherokee: The number of Men Women and Children in each I have not been able to learn; however I have been told that there are above two thousand Warriors in the Nation who seem inclin’d to Peace with us, having felt all the severitys of extreme Want in the losses they sustain’d of Corn &ca: which Coll: Montgomerys Army destroy’d for them and to this Day the Effects keep it recent in their Memories, blameing the Creeks for having drawn them into that War and then leaving them at our Mercy: Usage they fain would retort, and have said, are ready to put in execution if we will join them. How a Message they sent down to the superintendant to that effect is look’d upon or whether any notice will be taken of it I cant say but the Creeks having between th[ree] and four thousand fighting Men are too many for the Cherokees alone and this consideration may, if they are left to themselves repress their Ardour till a more favourable opportunity, tho’ they threaten if the Creeks do kill the Traders coming to their Towns that they will kill them in turn.
A Report prevails that the Creeks refuse giving up the late Murderers as demanded by the Governor or any satisfaction; and the Indians here tell us they will do more Mischief by and by.
I hope you are recover’d of your Hurt and that your good Lady and Miss Sally are both well. I resquest them to accept of my kindest Compliments and am, Sir, Your most Obedient and most Humble Servant
G Price
(Benjn: Franklin Esqr.)
